UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7299



ELIJAH JEROME WHITE,

                                              Plaintiff - Appellant,

          versus


ANDREW SAVAGE; DAVID MCCANN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-02-2013-2-23)


Submitted:   November 7, 2002            Decided:   November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elijah Jerome White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elijah   Jerome   White   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and dismissing

his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See White v. Savage, No. CA-02-

2013-2-23 (D.S.C. filed July 30, 2002; entered July 31, 2002).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                   2